          Case 1:20-cv-01614-JEB Document 29 Filed 02/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY,        )
                                    )
           Plaintiff,               )
                                    )
      v.                            )                        Case No. 20-cv-1614 (JEB)
                                    )
U.S. SMALL BUSINESS ADMINISTRATION, )
                                    )
           Defendant.               )
                                    )

                                     JOINT STATUS REPORT

       This Freedom of Information Act case involves a request for communications involving

the Administrator of the U.S. Small Business Administration (SBA). Pursuant to the Court’s

minute order of December 15, 2020, the parties jointly report that SBA made an initial

production of responsive records involving government communications with the Administrator

on January 22, 2021. The parties ask the Court’s leave to file another joint status report no later

than March 5, 2021, before which time SBA will complete the processing of an additional batch

of potentially responsive records.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Director
                                                      Federal Programs Branch

                                                      /s/ James Bickford
                                                      JAMES BICKFORD
                                                      Trial Attorney (N.Y. Bar No. 5163498)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20530
         Case 1:20-cv-01614-JEB Document 29 Filed 02/05/21 Page 2 of 2




                                           James.Bickford@usdoj.gov
                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

                                           Counsel for Defendant

                                                  and

                                           /s/ Peter Newbatt Smith
                                           Peter Newbatt Smith
                                           D.C. Bar #458244
                                           Center for Public Integrity
                                           910 17th Street, N.W., 7th Floor
                                           Washington, DC 20006-2606
                                           202-481-1239
                                           psmith@publicintegrity.org

                                           Attorney for Plaintiff
Date: February 5, 2021




                                     -2-
